DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2021 has been entered.

Status of Claims
Claims 1-9 and 11-20 are presently under consideration, and claim 10 is cancelled by applicant’s amendments to the claims filed with the response dated 20 September 2021.
Applicant’s amendments to the claims have overcome the prior art rejection of record, and this rejection is therefore withdrawn.
Upon further search and consideration of the newly amended claims, new art was discovered and a new grounds of rejection of claims 1-9 and 11-20 is presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barba (US 2011/0248137) in view of Brady et al (US 2016/0254774), and further in view of Klinga et al (US 2013/0175231) further in view of McMaster (US 5,125,608) and in further view of Hartley et al (US 2011/0094569).

Regarding claim 1 Barba discloses a modular solar panel assembly, comprising: 
a pair of mounting rails that extend parallel to each other along a longitudinal direction of the solar panel assembly ([0008]-[0011], [0022]-[0025], Figs. 1-6, see: pair of side rails formed by side frames 18 with attachment frames 14 of frame 12), a first interior conduit being defined within each of the pair of mounting rails and extending continuously along a length of the pair of mounting rails ([0026]-[0027], Figs. 3 and 7, see: side rails have channels 44, 42 and 40 extending continuously along the length of the side rails where any one of channels 44, 42 and 40 meets the limitation of the claimed “interior conduit”); 
a first handle member extending laterally between the pair of mounting rails at a first longitudinal end portion of the mounting rails and a second handle member extending laterally between the pair of mounting rails at a second longitudinal end portion of the mounting rails opposite the first longitudinal end portion; one or more cross members that extend laterally between the pair of mounting rails, the one or more cross members being positioned between the first and second handle members in the longitudinal direction ([0020], [0022], Figs. 1-2 see: center frames 20 extending between the pair of side rails where four center frames are illustrated with the two middle center frames 20 meeting the limitation of “one or more cross members” and the center frames 20 at either end of the pair of side rails meeting the limitations of the first and second handle members); and 
a plurality of solar panels that are attached to the pair of mounting rails, the plurality of solar panels being arranged adjacent to each other along the longitudinal 
wherein a vertical thickness of the first and second handle members along a vertical direction that is orthogonal to the longitudinal and lateral directions is less than a vertical thickness of the pair of mounting rails ([0020], [0022], Figs. 1-5 see: the center frames 20 at either end of the pair of side rails have a shorter thickness than the side rails in order to fit into apertures 28).  
Regarding the claim 1 limitations of “a first handle member” and ”a second handle member”, the use of one of these members as a handle is an intended use. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
As stated above, the center frames 20 located at either longitudinal end of the pair of side rails (Figs. 1-5) are found to meet the limitation of the claimed first and 
Where it’s not explicitly clear that the center frames 20 located at either longitudinal end of the pair of side rails (Figs. 1-5) are capable of functioning as the claimed first and second handle members, Brady teaches where a frame (mounting unit 100) for mounting a solar panel comprises cutouts including hand grips 22, hand holds 24, 42 and air vent holes 18 which can be used to assist in moving the mounting unit 100 (Brady, [0024], [0041]-[0042], [0044] Figs. 1-3).
It would have thus been obvious to one having ordinary skill in the art at the time of the invention to modify the solar panel assembly of Barba in view of Brady such that the center frames 20 located at either longitudinal end of the pair of side rails of Barba (Figs. 1-5) have their cutout portions 30 ([0022], Figs. 1-2) structured such that they can function as respective first and second handles as taught by Brady (Brady, [0024], [0041]-[0042], [0044] Figs. 1-3 see: cutouts including hand grips 22, hand holds 24, 42 and air vent holes 18 which can be used to assist in moving the mounting unit 100) for the express purpose of allowing the center frames 20 located at either longitudinal end of the pair of side rails of Barba to function as handles to assist in moving the solar panel assembly of Barba.
Modified Barba does not explicitly disclose where said first gap extends along the longitudinal direction to be defined longitudinally between said first handle member and a first longitudinal edge of the plurality of solar panels that is closest to the first handle member, and said second gap extends along the longitudinal direction to be defined 
Klinga teaches a frame for supporting a solar panel comprising a first gap that extends along the longitudinal direction is defined longitudinally between a first handle member and a first longitudinal edge of the solar panel that is closest to the first handle member, and a second gap that extends along the longitudinal direction is defined longitudinally between a second handle member and a second longitudinal edge of the plurality of solar panels that is closest to the second handle member (Klinga, [0025], [0039] Figs. 1-2 see: carrier 10 for PV panel 10 having frame members 14 at either longitudinal ends of the PV panel 10 where the frame members 14 form handle-like elements for carrying the frame and a separation 44 exists between the frame members 14 and the longitudinal ends of the PV panel 10 allowing a user to grab the frame members).
Klinga and Barba are combinable as they are both concerned with the field of solar cell panel frames.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the assembly of Barba in view of Klinga such that the first gap of Barba extends along the longitudinal direction defined longitudinally between the first handle member and a first longitudinal edge of the plurality of solar panels that is closest to the first handle member, and the second gap of Barba that extends along the longitudinal direction is defined longitudinally between the second handle member and a second longitudinal edge of the plurality of solar panels that is closest to the second handle member as taught by Klinga (Klinga, [0025], [0039] Figs. 1-2 see: carrier 10 for 
Regarding claim 1 modified Barba discloses the modular solar panel Barba teaches wherein a second interior conduit is defined within an interior of at least one of the one or more cross members ([0022]-[0027], Figs. 1-7, see: center frames 20 have cutout portions 30), but Barba does not explicitly disclose the second interior conduit being extended along a length of the at least one or the one or more cross members and Barba does not explicitly disclose wherein an inner surface of the mounting rails at which the at least one of the one or more cross members is attached defines an opening through which the first interior conduit is connected to the second interior conduit.
McMaster teaches a modular solar panel assembly comprising a second interior conduit defined within an interior of at least one of one or more cross members, the second interior conduit being extended along a length of the at least one or the one or more cross members where McMaster teaches these conduits function as wiring raceways for supporting a wiring harness for connecting the photovoltaic panels (McMaster, C2/L50-57, C4/L44-58, Figs. 1-2 see: horizontal supports 32 and 34 can include interior conduits extending along their lengths (Fig. 2) to support wiring harness 
McMaster and modified Barba are combinable as they are both concerned with the field of solar cell panel frames.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the assembly of Barba in view of McMaster to define a second interior conduit within an interior of at least one of the one or more cross members of Barba such that the second interior conduit extends along a length of the at least one or the one or more cross members of Barba as taught by McMaster as McMaster teaches these conduits function as wiring raceways for supporting a wiring harness for connecting the photovoltaic panels as taught by McMaster (McMaster, C2/L50-57, C4/L44-58, Figs. 1-2 see: horizontal supports 32 and 34 can include interior conduits extending along their lengths (Fig. 2) to support wiring harness 38 and thus function as wiring raceways for supporting a wiring harness for connecting the photovoltaic panels).
Modified Barba does not explicitly disclose wherein an inner surface of the mounting rails at which the at least one of the one or more cross members is attached defines an opening through which the first interior conduit is connected to the second interior conduit.
Hartley discloses a modular solar panel assembly comprising a pair of mounting rails ([0032], Figs. 2A-2B, 15, see: front beam 24 and back beam 26) have first interior conduits ([0039], Figs. 2A-2B, 15A-15E see: hollow interiors of front beam 24 and back beam 26) and one or more crossmembers extending therebetween ([0032], Figs. 2A-2B, 15A-15E see: center beams 30) which have second interior conduits ([0039], Figs. 
Hartley and modified Barba are combinable as they are both concerned with the field of solar cell panel frames.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the assembly of Barba in view of Hartley such that an inner surface of the mounting rails of Barba at which the at least one of the one or more cross members of Barba is attached defines an opening through which the first interior conduit is connected to the second interior conduit as taught by Hartley (Hartley, [0039], Figs. 15B, 15D see: hollow interiors of front beam 24 connects to hollow interiors of center beams 30 at the inner surface of beam 24 where beam 24 connects to center beam 30) as Hartley teaches this hollow interior space allows electrical connections to be hidden within and connected between the beam interiors (in mounting rails and cross member first and second conduits) where access ports can be provided at the frame corners to access the wiring hidden therein (Hartley, [0040], [0044]-[0045], [0048] and Fig. 12).



Regarding claim 3 modified Barba discloses the modular solar panel assembly of claim 1, and Klinga further teaches wherein the first and second handle members have a circular cross-section frame (Klinga, [0025], [0039] Figs. 1-2 see: frame members 14 having circular cross-section making them easier to grab).

Regarding claim 5 modified Barba discloses the modular solar panel assembly of claim 1, wherein the pair of mounting rails and the one or more cross members have a rectangular cross-section ([0020], [0022], Figs. 1-5 see: the middle center frames 20 and side rails formed by side frames 18 with attachment frames 14 have rectangular cross-sections).

Regarding claim 6 modified Barba discloses the modular solar panel assembly of claim 1, wherein the plurality of solar panels are attached to an upper surface of the pair of mounting rails ([0022]-[0027], Figs. 1-7, see: solar panels are attached to the upper 

Regarding claim 7 modified Barba discloses the modular solar panel assembly of claim 1, wherein an airflow passage is defined between a lower surface of the plurality of solar panels and an upper surface of the one or more cross members and the first and second handle members, the airflow passage extending continuously from the first longitudinal end portion to the second longitudinal end portion ([0020], [0022], Figs. 1-2 see: center frames 20 have a thickness shorter than the thickness of the side rails 18, resulting in a continuous space or gap between the lower surface of the solar panels mounted to side rails 18 and the tops of center frames 20 which is considered fully capable of allowing airflow from one longitudinal end to another longitudinal end).  

Regarding claim 8 modified Barba discloses the module solar panel assembly of claim 1, wherein the first and second handle members and the pair of mounting rails define open faces at respective longitudinal end surfaces of the solar panel assembly ([0020], [0022], Figs. 1-2 see: center frames 20 and side rails 18 have open faces at respective longitudinal end surfaces of the frame 12).  

Regarding claim 9 modified Barba discloses the modular solar panel assembly of claim 6, wherein the upper surface of the one or more cross members are positioned vertically lower than the upper surface of the pair of mounting rails ([0020], [0022], Figs. 

Regarding claim 11 modified Barba discloses the modular solar panel assembly of claim 1, and further teaches that tilt legs can be attached to the frame 12 to allow for fixed tilting (Barba, [0028], [0035]) but does not explicitly disclose where the plurality of support legs (tilt legs) extend vertically downward from the first and second longitudinal end portions of the mounting rails to elevate the plurality of solar panels from a ground surface, wherein the modular solar panel assembly is configured to be free standing on the ground surface via the plurality of support legs.
Brady teaches where a plurality of support legs (tilt legs) extend vertically downward from the first and second longitudinal end portions of assembly to elevate the plurality of solar panels from a ground surface, wherein the modular solar panel assembly is configured to be free standing on the ground surface via the plurality of support legs (Brady, [0078], [0080]-[0082], Fig. 11 see: four support legs 406 attached to the longitudinal end corners of the mounting unit 400 to provide an inclined solar panel).
Brady and modified Barba are combinable as they are both concerned with the field of solar cell panel frames.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the assembly of Barba in view of Brady such that the plurality of support legs (tilt legs) of Barba extend vertically downward from the first and second longitudinal end portions of the mounting rails (the four corners of the frame of Barba) to 

Regarding claim 14 modified Barba discloses the modular solar panel assembly of claim 1, wherein a metal frame surrounds a periphery of each of the plurality of solar panels, the metal frame defining a space underneath the solar panel ([0007], [0015], [0024], [0026]-[0027], Fig. 2 see: solar panels are coupled to the side frames 18 where the solar panels are each surrounded by a frame as illustrated in Fig. 2).  
	
Regarding claim 16 modified Barba discloses the modular solar panel assembly of claim 1, wherein one or more of the one or more cross members are provided at positions that do not overlap with gaps defined between adjacent ones of the plurality of solar panels ([0020], [0022], Figs. 1-2, see: at least one of the center frames 20 is provided at an area underneath the solar panel and thus does not overlap with gaps defined between adjacent ones of the plurality of solar panels).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barba (US 2011/0248137) in view of Brady et al (US 2016/0254774) and in view of Klinga et al (US 2013/0175231) in view of McMaster (US 5,125,608) and in view of Hartley et al (US 2011/0094569) as applied to claims 1-3, 5-9, 11, 14 and 16 above, and further in view of Gao et al (CN 203260597, reference made to attached English machine translation).

Regarding claim 4 modified Barba discloses the modular solar panel assembly of claim 3, but does not explicitly disclose wherein the first and second handle members include a textured or rubberized outer surface.
Gao teaches a solar cell panel including a carrying handle having a rubberized outer surface to make the surface easier to grip and lessen the chance of injuring the user’s hand (Gao, see paragraph of translation above section “Description of Drawing” Fig. 1 see: handle 5 provided with rubber antiskid layer).
Gao and modified Barba are combinable as they are both concerned with the field of solar cell panel frames.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the assembly of Barba in view of Gao to provide the first and second handle members of Barba with a rubberized outer surface as taught by Gao (Gao, see paragraph of translation above section “Description of Drawing” Fig. 1 see: handle 5 provided with rubber antiskid layer) as Gao teaches this layer make the handle surfaces easier to grip and lessens the chance of injuring the user’s hand (Gao, see paragraph of translation above section “Description of Drawing”).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barba (US 2011/0248137) in view of Brady et al (US 2016/0254774) and in view of Klinga et al (US 2013/0175231) in view of McMaster (US 5,125,608) and in view of Hartley et al (US 2011/0094569) as applied to claims 1-3, 5-9, 11, 14 and 16 above, and further in view of Seng et al (US 2011/0138711).

Regarding claim 12 modified Barba discloses the modular solar panel assembly of claim 1, but Barba does not explicitly disclose further comprising a gutter structure that is accommodated in one or both of the first and second gaps, the gutter structure being configured to receive water flowing from upper surfaces of the plurality of solar panels.
  Seng teaches a solar panel assembly comprising a gutter structure provided in the end gaps between end cross-members and end solar cell panels for collecting and draining condensate and water leakage from the photovoltaic panels (Seng, [0010], [0025], [0029]-[0031] Figs. 2, 4, 6 and 9 see: long profiles 41 at either end of the photovoltaic panels 81 have gutters 25 formed in a gap between the long profiles 41 and the photovoltaic panels 81 for collecting and draining condensate and water leakage from the photovoltaic panels).
Seng and modified Barba are combinable as they are both concerned with the field of solar cell panel frames.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the assembly of Barba in view of Seng such that the a gutter structure is accommodated in one or both of the first and second gaps of Barba as 
Furthermore, the claim 12 limitation “the gutter structure being configured to receive water flowing from upper surfaces of the plurality of solar panels” is directed to an intended use of the claimed gutter structure. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
The gutters 25 of modified Barba are for collecting and draining condensate and water leakage from the photovoltaic panels and are considered fully capable of receiving water flowing from upper surfaces of the plurality of solar panels.

Regarding claim 13 modified Barba discloses the modular solar panel assembly of claim 12, and Seng teaches wherein the gutter structure includes one or more side spouts that extend laterally beyond the lateral outer surfaces of the mounting rails to discharge the received water (Seng, [0025]-[0026], [0029]-[0031], Fig. 6 and 9 see: long profiles 41 have portions of gutter 25 which extend laterally beyond the lateral outer surfaces of the mounting purlins 62 allowing water to be drained from the assembly).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Barba (US 2011/0248137) in view of Brady et al (US 2016/0254774) and in view of Klinga et al (US 2013/0175231) in view of McMaster (US 5,125,608) and in view of Hartley et al (US 2011/0094569) as applied to claims 1-3, 5-9, 11, 14 and 16 above as applied to claims 1-2, 5-10, 14 and 16 above, and further in view of Seery et al (US 2016/0352285).

Regarding claim 15 modified Barba discloses the modular solar panel assembly of claim 1, but does not explicitly disclose wherein one or more of the one or more cross members are provided at positions that correspond to gaps defined between adjacent ones of the plurality of solar panels.  
Seery teaches a modular solar panel assembly comprising one or more cross members provided at positions that correspond to gap between defined between adjacent ones of a plurality of solar panels (Seery, [0041]-[0042] Fig. 6 see: second frame members 26 overlapping at positions corresponding to gaps between photovoltaic modules 32).
Seery and modified Barba are combinable as they are both concerned with the field of solar cell panel frames.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the assembly of Barba in view of Seery such that one or more of the one or more cross members of Barba are provided at positions that correspond to gaps defined between adjacent ones of the plurality of solar panels of Barba as taught by Seery (Seery, [0041]-[0042] Fig. 6 see: second frame members 26 overlapping at positions corresponding to gaps between photovoltaic modules 32) as such a .

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barba (US 2011/0248137) in view of Brady et al (US 2016/0254774) and in view of Klinga et al (US 2013/0175231) in view of McMaster (US 5,125,608) and in view of Hartley et al (US 2011/0094569) as applied to claims 1-3, 5-9, 11, 14 and 16 above, and further in view of Li (CN 108435654A, reference made to attached English machine translation).

Regarding claim 17 modified Barba discloses the modular solar panel assembly of claim 1, but does not explicitly disclose wherein a pressure washing system is provided at one longitudinal end of the solar panel assembly, the pressure washing system being configured to spray water onto a surface of the plurality of solar panels.  
Li teaches a modular solar panel assembly comprising a pressure washing system provided at one longitudinal end of a solar panel assembly, the pressure washing system being configured to spray water onto a surface of the solar panel (Li, see Abstract and portions of the description under “Description of Drawings” Fig. 1 see: sparge pipes 8 leading to nozzles 10 provided at one longitudinal end of photovoltaic module laminate 1 and spraying water over the surface of photovoltaic module laminate 
Li and Barba are combinable as they are both concerned with the field of solar cell panel frames.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the assembly of Barba in view of Li such that the assembly of Barba further comprises a pressure washing system provided at one longitudinal end of the solar panel assembly of Barba, the pressure washing system being configured to spray water onto a surface of the plurality of solar panels of Barba as taught by Li (Li, see Abstract and portions of the description under “Description of Drawings” Fig. 1 see: sparge pipes 8 leading to nozzles 10 provided at one longitudinal end of photovoltaic module laminate 1 and spraying water over the surface of photovoltaic module laminate 1) as Li teaches this system cleans dust and debris that can accumulate on the surface of the solar panel and reduce power generation performance (Li, see Abstract).

Regarding claim 18 modified Barba discloses the modular solar panel assembly of claim 17, and Li further teaches wherein water supply pipes are disposed inside the mounting rails, the water supply pipes being configured to supply pressurized water to the pressure washing system (Li, see Abstract and portions of the description under “Description of Drawings” Fig. 1 see: sparge pipes 8 are disposed into water pipe ditches 9 formed into longitudinal portions of the frame 2).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Barba (US 2011/0248137) in view of Brady et al (US 2016/0254774) and in view of Klinga et al (US 2013/0175231) in view of McMaster (US 5,125,608) and in view of Hartley et al (US 2011/0094569) as applied to claims 1-3, 5-9, 11, 14 and 16 above, and further in view of Cusson et al (US 2010/0236183).

Regarding claim 19 modified Barba discloses the modular solar panel assemblies of claim 1 but does not explicitly disclose a solar panel system comprising a plurality of the modular solar panel assemblies of claim 1, wherein the plurality of modular solar panel assemblies are arranged adjacent to each other along the lateral direction and coupled to each other via coupling holes defined at lateral outer surfaces of the mounting rails.  
Cusson discloses a solar panel system comprising a plurality of the modular solar panel assemblies where the plurality of modular solar panel assemblies are arranged adjacent to each other along the lateral direction and coupled to each other via coupling holes defined at lateral outer surfaces of each of the mounting rails for receiving lateral connectors to provide lateral stability and strength between the adjacent connected modular solar panel assemblies (Cusson, [0145], [0147], Fig. 29 see: combined panel support system 10 where adjacent longitudinal member 201 include coupling holes for receiving lateral connectors 210 to provide lateral stability and strength between connected arrays 10).
Cusson and modified Barba are combinable as they are both concerned with the field of solar cell panel frames.
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Barba (US 2011/0248137) in view of Brady et al (US 2016/0254774) in view of Klinga et al (US 2013/0175231) in view of McMaster (US 5,125,608) in view of Hartley et al (US 2011/0094569) and in view of Cusson et al (US 2010/0236183) as applied to claims 1-3, 5-9, 11, 14, 16 and 19 above, and further in view of Seery et al (US 2016/0352285)

Regarding claim 20 modified Barba discloses the solar panel system of claim 19, and Barba further teaches that tilt legs can be attached to the frame 12 to allow for fixed tilting (Barba, [0028], [0035]) but does not explicitly disclose where the plurality of support legs (tilt legs) extend vertically downward from four corner regions of the solar panel system to elevate the plurality of the modular solar panel assemblies from a 
Brady teaches where a plurality of support legs (tilt legs) extend vertically downward from four corner regions of the solar panel system to elevate the plurality of the modular solar panel assemblies from a ground surface, wherein the solar panel system is configured to be free standing on the ground surface via the plurality of support legs (Brady, [0078], [0080]-[0082], Fig. 11 see: four support legs 406 attached to the longitudinal end corners of the mounting unit 400 to provide an inclined solar panel).
Brady and modified Barba are combinable as they are both concerned with the field of solar cell panel frames.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the assembly of Barba in view of Brady such that the plurality of support legs (tilt legs) of Barba extend vertically downward from four corner regions of the solar panel system to elevate the plurality of the modular solar panel assemblies from a ground surface, wherein the solar panel system is configured to be free standing on the ground surface via the plurality of support legs as taught by Brady (Brady, [0078], [0080]-[0082], Fig. 11 see: four support legs 406 attached to the longitudinal end corners of the mounting unit 400 to provide an inclined solar panel) as one having ordinary skill in the art at the time of the invention would have recognized such a modification as the use of a known element (tilting legs) for their intended use in the known environment of a modular solar panel assembly to accomplish the entirely .

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stern et al (US 6,065,255) discloses a solar panel system where a pair of mounting rails (Fig. 1, runners 12) have first interior conduits (Figs. 6-8, space 23) and crossmembers extending therebetween (Fig. 1, rails 14) have second interior conduits (Figs. 3-5, space 17) and an inner surface of the mounting rails at which the cross members attach defines an opening through which the first interior conduit is connected to the second interior conduit (C3/L40-60, Figs. 1-8 see: cut-outs 32 and 34 in the inner surface of runners 12 where rails 14 attach allows space 17 to connect to space 23 through grommets 26 and 28 where wires 30 can thus run from the space 17 of rails 14 to the space 23 of runners 12).
Luconi et al (US 2009/0007901) discloses a solar panel system in Figs. 22-27 and para [0082] where one or more of cross members 336, upper rails 326 and lower 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726